Title: General Orders, 17 February 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday February 17th 1779
Parole California—C. Signs Canada. Chichester.


The Commandants of Divisions, Brigades & Corps are to be particularly careful that the camp is not left too bare of officers tomorrow and to issue strict orders that their soldiers do not straggle from their quarters.
Brigadier General Smallwood will take command of the Maryland Division during the absence of Baron De Kalb.
